COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Arturo Petriciolet v. The State of Texas

Appellate case number:     01-12-00920-CR

Trial court case number: 1344112

Trial court:               228th District Court of Harris County

       On May 6, 2013, appellant’s counsel, Cheri Duncan, hand-filed a brief on appellant’s
behalf. On May 7, 2013, while the Clerk of this Court was still processing appellant’s brief, the
Court issued an order abating this case and remanding for a hearing in the trial court. The order
of abatement was based on counsel’s failure to file a brief on appellant’s behalf for more than
120 days after the original deadline for filing a brief. Appellant has now filed a motion to lift
abatement, requesting that we “lift the abatement order so the appeal can proceed and so counsel
can continue to represent Appellant.”
        Based on the filing of appellant’s brief, we GRANT appellant’s motion. Accordingly, we
withdraw our previous order, reinstate this appeal on the Court’s active docket, and order the
State’s brief, if any, be filed within 30 days of the date of this order. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                   X Acting individually       Acting for the Court


Date: May 16, 2013